Citation Nr: 0203901	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  02-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability to include arthritis.  

2.  Entitlement to an increased evaluation for cervical 
strain with degenerative changes, residual of a neck injury, 
currently evaluated as 20 percent disabling. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left wrist disability with arthritis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the right 4th finger.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

REMAND

The veteran had active duty from October 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that confirmed and continued a 20 
percent evaluation for cervical strain with degenerative 
changes, residual of a neck injury.  The RO also denied 
service connection for a left wrist disability with arthritis 
and for a right hand disability with arthritis on the basis 
that the claims were not well grounded.  

As there was a prior rating decision in September 1975 that 
denied service connection for residuals of an injury of the 
fourth finger of the right hand and for residuals of a 
fracture of the left wrist, the issues have been construed as 
reflected on the first page.   

The Board notes that the veteran has filed a claim in 
November 2001 for service connection for residuals of 
injuries to feet and ankles.  This issue is referred to the 
RO for appropriate development.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
RO issued a supplemental statement of the case in November 
2001 with notice of the new regulations.  

The veteran requested a hearing at the RO with a local 
hearing officer in his August 2000 statement in support of 
claim, which was accepted as a notice of disagreement.  
Although the veteran elected to have a review of his claim by 
a Decision Review Officer, he did not indicate that he was 
withdrawing his request for a hearing and, pursuant to an 
inquiry from the Board, he responded in April 2002 that he 
wanted a hearing before regional office personnel.  Thus, the 
case must be remanded.

The veteran has indicated that he continues to receive 
treatment from a new primary physician, Dr. Engbright, and 
the RO should secure these records.  

To ensure full compliance with due process and duty to assist 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  Also, 
the RO should provide the regulations 
pertaining to finality of unappealed 
rating decisions and new and material 
evidence.  

2.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, to include Dr. 
Engbright, who have evaluated or treated 
him for his cervical spine/neck disability 
since May 2000 or who have medical records 
relevant to his other claims.  The RO 
should then obtain his records.

3.  The RO should schedule a hearing for 
the veteran before regional office 
personnel.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record. 

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the claims, to include 
deciding whether there is new and material 
evidence to reopen the claims of service 
connection for left wrist and right 4th 
finger disabilities and, if so, whether 
service connection can be granted.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations not previously provided.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





